79 So. 3d 71 (2011)
Michael Charles DeSUE, Petitioner,
v.
Mr. Ken TUCKER, Secretary of The Florida Department of Corrections and Warden of Calhoun Correctional Institution and Mrs. Sherrie Porter, Respondents.
No. 1D11-5726.
District Court of Appeal of Florida, First District.
December 5, 2011.
Rehearing Denied February 2, 2012.
Michael Charles DeSue, pro se, Petitioner.
No appearance for Respondents.
PER CURIAM.
DENIED. See Baker v. State, 878 So. 2d 1236 (Fla.2004).
BENTON, C.J., HAWKES and WETHERELL, JJ., concur.